683 So.2d 655 (1996)
Harold YELNER, Appellant,
v.
RYDER TRUCK RENTAL, Ellyn Yelner and Robert Zeni, Appellees.
No. 96-2868.
District Court of Appeal of Florida, Fourth District.
December 4, 1996.
*656 Robert S. Norell of Robert S. Norell, P.A., Ft. Lauderdale, for appellant.
No appearance for appellees.
PER CURIAM.
This appeal is from an order purporting to be a final judgment after entry of default judgment against a third-party defendant. The order only determines liability pursuant to the default. It is not, therefore, a final judgment. Nor is it an order determining "the" issue of liability, which would give us jurisdiction under rule 9.130(a)(3)(C)(iv), because other issues of liability still remain. Winkelman v. Toll, 632 So.2d 130 (Fla. 4th DCA 1994). Although the appellant thirdparty defendant cannot contest his liability, he will not have any liability if the plaintiff does not prevail on her claim against the defendant/third-party plaintiffs. The appeal is therefore dismissed for lack of jurisdiction.
DELL, STONE and KLEIN, JJ., concur.